Title: From John Quincy Adams to Abigail Smith Adams, 17 January 1814
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 55.St: Petersburg 17. January 1814.

I expected that Mr: Gallatin or Mr Bayard, would have been the bearer of the last letter, that I  wrote you; which was at the close of the last year. But it was taken by Mr Todd, who with Coll: Milligan, Mr Bayard’s private Secretary left this City about ten days since; bound to England by the way of Sweden. Mr: Gallatin’s intention now is to go in a week or ten days; but he takes his direction through Germany, to Holland—Perhaps he may go by they way of the Emperor Alexander’s Head–Quarters—He has already taken leave at Court; and has his Passports—Mr. Bayard has not—But they will probably go together.—Mr. Gallatin goes, upon the information he has received of the vote of the Senate upon his Nomination; although he is yet without any official Communication of the fact—Mr. Bayard waits, because we have not yet received from this Government any official Notification that the Emperor’s offer of Mediation, has been rejected by the British Cabinet.  His patience however is so nearly exhausted, that he intends to ask an Audience to take leave of the Empress–Mother; and for his Passports, in time to take his departure with Mr. Gallatin, in the course of the next week.—It will be yet many Months before they can reach the United States—Their Journey to Holland will scarcely be performed in less than six weeks—Their purpose is to go from thence to England, where Mr Bayard at least, will wait for advices from our Government—They will scarcely get home before Midsummer, and it may be as long before you will receive this letter—I have no Prospect however of a shorter or of so safe a means of conveyance, and as I learn the Cartels, between the United States and England are entirely stopped; I know not how I shall find opportunities of writing to you hereafter.—Hitherto the occasions for transmitting the monthly letter have never failed, and I can but hope that some new opening will present itself, to accomplish the same effect in future.
Your letter of 14. July is still the latest date that I have directly from the United States. The only intelligence that we receive from home is that which comes to us in the English Newspapers; and how much of that is falsehood or misrepresentation we infer not only from the general character of all paragraph–news in the British Prints; but from the lies which they have told about ourselves. Some time ago, they stated that the American Envoys had asked to go to the Emperor Alexander’s Head–Quarters, and had been refused—the Emperor alledging that there were no suitable accommodations for their Excellencies—Since then they have asserted that Lord Walpole had declared to this Government that the British Ministry having rejected their Mediation would be well pleased that the American Envoys should be dismissed, and that he was instructed to say so.—Both these paragraphs are totally unfounded.  We have good reason to conclude that almost all their news from America is equally distorted from the truth. They have not been able however to suppress the Event of the naval Action upon lake Erie. I have not seen Commodore Perry’s account of that affair, but it has been published in English Papers, and Sir George Prevost’s letter announcing it to his Government contains a Circumstance, certainly not intended by him to honour his Enemy, but of to which the annals of English Naval glory will not readily furnish a parallel—He says that he has the knowledge of the facts, only from the American Commodore’s Dispatch, published in the American Papers—That he himself has no official Report of it, and can expect none for a very long time, the British Commander, and all his Officers, having been either killed, or so disabled that there was not one left to tell the tale.
This same Sir G. Prevost, and Sir James L. Yeo the British Commander on Lake Ontario, in their official Reports, have charged Commodore Chauncey’s squadron with want of Spirit—I believe it to be a mere Hectoring Bravado on the part of Yeo, and I pray as fervently as Sir George himself, that Yeo may have had his opportunity of meeting Chauncey, and not the opportunity of running away from it—We have the account of Procter’s retreat, and a Report that his whole force, excepting himself and about fifty of his men, had been destroyed or taken—But of this, hitherto no official confirmation—
From the style and tone of Sir G. Prevost’s dispatches I suspect he has very much exaggerated the forces of Genls: Wilkinson, Hampton and Harrison, opposed against him—If he has not, they ought before this to have given a good account of him and his Province—But experience has taught me to distrust our land operations, and I wait with an anxiety predominating over my hopes, the further accounts that must soon be received concerning them.
One of the advantages which we may derive from this War, (and from so great an evil we ought to extract all the good we possibly can) is that of acquiring military skill, discipline, and experience—No Nation can enjoy Freedom and Independence, without being always prepared to defend them by force of Arms—Our military incapacity when this War commenced was so great that a few more years of Peace would have extinguished every spark of martial ardour among us.—All our first attempts upon Canada were but sources of humiliation to us.—The performances of the year just now elapsed, so far as we know them have certainly been less disgraceful, and in some particulars have been highly honourable—there is yet much room and much occasion for improvement; God grant that it may not be lost.
If I fill the pages of my letters to you with American News, it will indicate to you the subject nearest to my heart—The great Scenes of action in Europe are now so remote from this Country that the knowledge of them will reach the United States nearly as soon as we receive it here—After all the bloody Tragedies which have been acting on the face of Europe these two and twenty years, France is to receive the Law, and Constitution, from the most inveterate of her Enemies—She abused her hour of Prosperity to such Excess, that she has not a friend left to support her in the reverse of her Fortune—What the present Coalition will do with her is yet very uncertain; but there is no question in my Mind that they will do with her what they please.
I enclose to you, letters from my Son Charles, to my Father and you, and to his brothers, George and John—They are written altogether with his own hand and will show you what progress he has made in that part of his studies—The Vacation at his school finishes in three days, and I shall place him there for another Quarter. We have had during the last three weeks a thorough sample of the Russian Winter; and one of the coldest days ever known at St: Petersburg. Fahrenheit’s Thermometer was 35 1/2 degrees below 0 (67 1/2 below the freezing point) at 6 in the Morning, 32 below 0 at 2. P.M. with a bright Sunshine, and 37 below 0. at 10 in the Evening.—Mr Bayard begins to think it colder here than at Wilmington.—We are all Well.
Ever affectionately your’s 
A.